Exhibit 10.90

 

LOGO [g72760logo_new.jpg]    

FTI Consulting

   

500 East Pratt Street

   

Suite 1400

   

Baltimore, MD 21202

Eric B. Miller    

410.951.4827 telephone

Senior Vice President,    

410.951.4878 fax

General Counsel    

800.392.9806 toll free

   

eric.miller@fticonsulting.com

   

www.fticonsulting.com

    Personal and confidential     Execution Version

August 1, 2008

Mr. Declan Kelly

270 Broadway, Apartment 17C

New York, New York 10007

Dear Declan:

Reference is made to your Employment Agreement with FD U.S. Communications Inc.
(“FD US”) and FTI Consulting, Inc. (“FTI”) dated as of October 3, 2006 (the
“Employment Agreement”), which sets forth the terms and conditions of your
employment with FD US. This letter amends certain of the terms and conditions of
the Employment Agreement. All of the terms and conditions of the Employment
Agreement that are not amended herein will remain valid, binding and in full
force and effect.

 

  (1) Section 3 of the Employment Agreement is amended to provide that effective
on and as of August 1, 2008, you will serve as the Executive Vice
President-Chief Integration Officer of FTI, the Chairman of FD-Americas and
FD-Ireland, and the Chairman of the Executive Management Committee of FTI, and
you will no longer serve as President and CEO of Financial Dynamics-USA. In your
capacity as Executive Vice President-Chief Integration Officer of FTI, you will
be an employee of FTI LLC (the payroll affiliate of FTI), and report to the CEO
of FTI. You expressly waive any claim that the foregoing realignment of your
positions, and the associated changes to the scope of your duties and
responsibilities, constitutes a basis for termination of the Employment
Agreement for “Good Reason” under Section 9(g) of the Employment Agreement, and
you agree that discontinuation of your status as the Chairman of the Executive
Management Committee of FTI will not constitute termination of the Employment
Agreement for “Good Reason” under Section 9(g) of the Employment Agreement.

 

  (2)

You will be eligible to receive a discretionary bonus award in 2008 under the
FD-US bonus plan, with the amount to be determined in a manner consistent with
past practice, and taking into account a 2007 bonus award in the amount of
$300,000. In addition, in recognition of the additional duties and
responsibilities you will be



--------------------------------------------------------------------------------

Personal and Confidential

Execution Version

 

 

expected to perform in your capacity as Executive Vice President-Chief
Integration Officer, you will be eligible to receive an additional performance
bonus award in 2008, in an amount up to $500,000, the award amount will be
recommended by the CEO of FTI to the Compensation Committee of the FTI Board of
Directors (the “Compensation Committee”), after a performance review with you.
The actual bonus award, if any, will be determined by the Compensation
Committee, consistent with its procedure for considering similar bonus awards
for senior officers of FTI. You will not be entitled to participate in the FD-US
bonus plan after the 2008 bonus award cycle.

 

  (3) In 2009, you will be designated as a participant in the Section 162(m)
Incentive Compensation Plan maintained for a select group of senior officers of
FTI. The CEO of FTI will work with you to develop a set of individual
performance goals that will be proposed to the Compensation Committee, along
with minimum, target and maximum bonus award amounts, the availability of which
will be contingent on FTI achieving certain specified financial performance
goals. and subject to the exercise of downward discretion by the Compensation
Committee based on its assessment of your actual individual performance against
the goals established. The CEO intends to propose a maximum bonus award in the
range of $1.8 million for 2009. The Compensation Committee has the exclusive
authority to approve the terms and conditions of the Section 162(m) Incentive
Compensation Plan.

Subject to Compensation Committee approval, you will receive, in recognition of
your promotion, and as an additional incentive for your continued service, a
grant of: (a) 15,000 shares of restricted FTI common stock as follows: (1) 5,000
shares will vest in 1,000 share tranches on each of the first through fifth
anniversary dates of the date of grant, and (2) 10,000 shares will vest in 2,000
share tranches subject to the following conditions: (i) 2,000 shares on the
first anniversary date of the date of grant if FTI achieves target revenue of
$1.2 billion in 2008 and target 2008 EPS of $2.40; (ii) 2,000 shares on the
second anniversary date of the date of grant if FTI achieves target revenue of
$1.5 billion in 2009 and target 2009 EPS of $2.90); (iii) 2,000 shares on the
third anniversary date of the date of grant if FTI achieves target revenue of
$1.8 billion in 2010 and target 2010 EPS of $3.45 ); (iv) 2,000 shares on the
fourth anniversary date of the date of grant if FTI achieves target revenue of
$2.1 billion in 2011 and target 2011 EPS of $4.15); and (v) 2,000 shares on the
fifth anniversary date of the date of grant if FTI achieves target revenue of
$2.5 billion and target 2012 EPS of $5.00 ), provided that target revenues and
target EPS will be determined including the effect of any acquisitions of
businesses or business segments completed in the relevant fiscal year. In the
event of any sale or other disposition of any business or business segment of
FTI in its entirety completed in the relevant fiscal year, (a) the target
revenue and target EPS shall be reduced by an amount equal to the budgeted
revenues and budgeted EPS the budgeted operating income would have produced for
such business or business segment for the portion of the relevant fiscal year
subsequent to the closing of such transaction and (b) the actual revenues and
EPS for the relevant fiscal year shall be adjusted to disregard any gain or loss
resulting from such transaction and reflected on FTI’s profit and loss
statement. In the event of any sale or other disposition of a part of any
business or

 

- 2 -



--------------------------------------------------------------------------------

Personal and Confident

Execution Version

 

business segment of FTI completed in the relevant fiscal year, (a) actual
revenues and EPS for the relevant fiscal year shall be adjusted to include the
minority interest of such business or business segment subsequent to the closing
of the transaction and (b) actual revenues and EPS shall be adjusted to
disregard any gain or loss resulting from such transaction and reflected on the
Company’s profit and loss statement. In the fiscal years following such
disposition, the target revenues and target EPS shall be reduced by the budgeted
revenues and EPS of the disposed segment or part thereof in an amount reflected
in FTI’s 2012 Strategic Plan approved by FTI’s Board of Directors; and provided
further that in any year in which either the target revenue or the target EPS is
achieved (but not both), 1,000 shares of the 2,000 share tranche shall vest (for
the avoidance of doubt, failure to achieve one of the applicable target amounts
in any year will result in the forfeiture of 1,000 shares of the applicable
tranche of shares for such year and failure to achieve both of the applicable
target amounts in any year will result in the forfeiture of the entire 2,000
share tranche for such year); and (b) 75,000 option shares (with an exercise
price equal to the closing value of FTI common stock on the date of grant), with
15,000 options vesting on each of the first through fifth anniversary dates of
the date of grant. The restricted stock and option awards described above will
be subject to the execution of a restricted stock agreement and option agreement
in standard form.

Kindly acknowledge your agreement to the foregoing terms by countersigning this
letter and returning it to my attention. Our standard form of restricted stock
agreement and option agreement will be issued for signature promptly after
Compensation Committee consideration and approval of this amendment to the
Employment Agreement, including the proposed equity grants, which we anticipate
will occur at the meeting scheduled for July 31, 2008.

 

FTI Consulting, Inc. By:  

/S/ ERIC B. MILLER

 

Eric B. Miller,

Executive Vice President and General Counsel

/S/ DECLAN KELLY

Declan Kelly

 

- 3 -